



Exhibit 10.5


Viacom Inc.
2016 Long-Term Management Incentive Plan


2016 Terms and Conditions to the Performance Share Units Certificate
ARTICLE I
TERMS OF PERFORMANCE SHARE UNITS
Section 1.1    Grant of Performance Share Units. The Performance Share Units
(the “Performance Share Units”) have been awarded to the Participant subject to
the terms and conditions contained in (A) the confirmation for the January 1,
2016, grant of Performance Share Units provided to the Participant (the
“Performance Share Units Certificate”) and the Terms and Conditions contained
herein (collectively with the Performance Share Units Certificate, the
“Certificate”) and (B) the Plan, the terms of which are hereby incorporated by
reference. A copy of the Plan and the Prospectus dated January 1, 2016, are
being provided simultaneously to the Participant on-line or attached hereto.
Capitalized terms that are not otherwise defined herein have the meanings
assigned to them in the Performance Share Units Certificate or the Plan.
Performance Share Units are notional units of measurement and represent the
right to receive a number of shares of Class B Common Stock determined on the
basis of the performance of the Class B Common Stock in comparison to the
performance of the common stock of companies comprising the Reference Group, on
the terms and conditions set forth in the Certificate.
Section 1.2    Terms of Performance Share Units.
(a)    Valuation.    As of the Determination Date, the TSR of the Class B Common
Stock over the Measurement Period will be measured against the TSR of the common
stock of the companies comprising the Reference Group over the same Measurement
Period. Subject to Section 1.2(b), the percentile ranking of the TSR of the
Shares as compared to the companies comprising the Reference Group will be used
to calculate the number of shares of Class B Common Stock that the Participant
will receive, in accordance with the following schedule (the “Schedule”):
Schedule
• If the Company achieves less than the 25th percentile TSR, the award of
Performance Share Units will be forfeited.
• If the Company achieves the 25th percentile TSR, the number of shares to be
delivered under the award will be 25% of the Target Award.
• If the Company achieves the 50th percentile TSR, the number of shares to be
delivered under the award will be 100% of the Target Award.
• If the Company achieves the 100th percentile TSR (that is, if it is the first
ranked company in the Reference Group for TSR), the number of shares to be
delivered under the award will be 300% of the Target Award.



1

--------------------------------------------------------------------------------




For Company achievement at intermediate points between the 25th and 50th
percentile, or between the 50th percentile and the 100th percentile, the number
of shares of Class B Common Stock to be delivered will be interpolated between
the respective number of shares delivered at such percentiles. For example, if
the Company were to achieve the 70th percentile TSR, the number of Shares to be
delivered would be 180% of the Target Award.
(b)    EPS Valuation Rule. Notwithstanding the valuation principles set forth in
Section 1.2(a), if for the Measurement Period (i) the Company achieves less than
the 50th percentile TSR, and (ii) its earnings per share (“EPS”) exceed a hurdle
which has been specified by the Committee, then the number of shares of Class B
Common Stock to be delivered under the award will equal the arithmetic average
of the Target Award and the number of shares that would be received under the
award pursuant to the Schedule, rounded up to the nearest whole share.
(c)    Settlement and Delivery of Shares. Shares delivered in settlement of the
Performance Share Units will be delivered, net of any Shares withheld to satisfy
taxes, as follows:
(i)    The number of shares of Class B Common Stock determined pursuant to the
Schedule will be delivered no later than four (4) weeks following the
Determination Date; and
(ii)    If the Company does not achieve at least the 50th percentile TSR, any
incremental shares of Class B Common Stock in excess of the number of shares
determined pursuant to the Schedule to which the Participant is entitled by
virtue of Section 1.2(b), if any, will be delivered on the second business day
following the delivery of the Company’s audited financial statements in respect
of the last year of the applicable Measurement Period (so that it can be
determined whether or not the Company attained the EPS hurdle in respect of such
award) and in any event no later than March 15 of the year following the last
year of the Measurement Period.
(d)    Dividend Equivalents. If the Company pays a regular cash dividend on the
Class B Common Stock, the Participant will be credited with Dividend Equivalents
in an amount equal to the amount of the dividend that would have been paid on
the number of shares of Class B Common Stock included in the Target Award. The
Company will credit such Dividend Equivalents when it pays the corresponding
dividend on the Class B Common Stock. Dividend Equivalents will vest and be paid
at the same time as the Performance Share Units, and the amount paid to the
Participant will be based on the number of shares of Class B Common Stock that
are delivered to the Participant in accordance with the foregoing provisions of
this Section 1.2, provided that such Dividend Equivalents will be canceled to
the extent that application of this Section 1.2 results in the Participant
earning less than the Target Award and will be increased to the extent that the
application of this Section 1.2 results in the Participant earning more than the
Target Award. (For example, if the Participant earns 80% of the Target Award,
20% of the Dividend Equivalents previously credited will be canceled.) The
decision to pay a dividend and, if so, the amount of any such dividend, is
determined by the Company in its sole discretion. No Dividend Equivalents will
be paid to the Participant on any canceled Performance Share Units.


2

--------------------------------------------------------------------------------




(e)    Termination of Employment.
(i)    In the event the Participant’s employment with the Company or a
Subsidiary terminates in a Qualifying Termination prior to December 31, 2018,
the number of shares of Class B Common Stock that the Participant will receive
for the applicable Measurement Period will be determined by multiplying the
shares of Class B Common Stock determined under the applicable valuation
criteria under Section 1.2(a) or (b) by a fraction, the numerator of which is
the number of days starting with and inclusive of January 1, 2016, and ending on
the applicable Determination Date and the denominator of which is the number of
days starting with and inclusive of January 1, 2016, and ending on December 31,
2018.
(ii)    Unless otherwise specified in the Participant’s employment agreement
with the Company, in the event the Participant’s employment with the Company or
a Subsidiary terminates for any reason other than a Qualifying Termination, the
Participant shall forfeit all unvested Performance Share Units as of the date of
such event.
ARTICLE II
EFFECT OF CERTAIN CORPORATE CHANGES
In the event of a merger, consolidation, stock split, reverse stock split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the corporate structure, equity securities
or capital structure of the Company, the Committee shall make such adjustments,
if any, to the number and kind of securities subject to the Performance Share
Units, as it deems appropriate. The Committee may, in its sole discretion, also
make such other adjustments as it deems appropriate in order to preserve the
benefits or potential benefits intended to be made available hereunder. Such
determinations by the Committee shall be conclusive and binding on all persons
for all purposes.
ARTICLE III
DEFINITIONS
As used herein, the following terms shall have the following meanings:
(a)    “Board” shall mean the Board of Directors of the Company.
(b)    “Cause” shall (i) have the meaning provided in a Company or a Subsidiary
employment agreement that is in effect and applicable to the Participant, or
(ii) mean, if there is no such employment agreement or if such employment
agreement contains no such term, unless the Committee determines otherwise, (A)
conduct constituting embezzlement, material misappropriation or fraud, whether
or not related to the Participant’s employment with the Company or a Subsidiary;
(B) conduct constituting a felony, whether or not related to the Participant’s
employment with the Company or a Subsidiary; (C) conduct constituting a
financial crime, material act of dishonesty or material unethical business
conduct, involving the Company or a Subsidiary; (D) willful unauthorized
disclosure or use of Company or Subsidiary confidential information; (E) the
failure to substantially obey a material lawful directive that is appropriate to
the Participant’s position from a superior in his or her reporting line or the
Board; (F) the failure or refusal to substantially perform the Participant’s
material employment obligations (other than any such failure or refusal
resulting from the Participant’s disability); (G) the willful failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to employment
with the Company or a Subsidiary, after being instructed by the Company or a
Subsidiary to cooperate; (H) the willful destruction of or failure to preserve
documents or other material known to be relevant to any investigation referred
to in subparagraph (G) above;


3

--------------------------------------------------------------------------------




or (I) the willful inducement of others to engage in the conduct described in
subparagraphs (A) – (H).
(c)    “Certificate” shall have the meaning set forth in Section 1.1 hereof.
(d)    “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.
(e)    “Code” shall mean the U.S. Internal Revenue Code of l986, as amended,
including any successor law thereto and the rules, regulations and guidance
promulgated thereunder.
(f)    “Committee” shall mean the Compensation Committee of the Board (or such
other committee(s) as may be appointed or designated by the Board to administer
the Plan).
(g)    “Company” shall mean Viacom Inc., a Delaware corporation.
(h)    “Date of Grant” shall be the date set forth on the Performance Share
Units Certificate.
(i)    “Determination Date” shall mean the December 31 immediately preceding the
third anniversary of the Date of Grant; provided, however, that in the event the
Participant’s employment with the Company terminates in a Qualifying Termination
prior to the third anniversary of the Date of Grant, the Determination Date will
be the effective date of the Participant’s termination of employment.
(j)    “Dividend Equivalent” shall mean an amount in cash equal to the regular
cash dividend, if any, that would have been paid on the number of shares of
Class B Common Stock underlying the Performance Share Units.
(k)    “Fair Market Value” of a share of Class B Common Stock on a given date
shall be, unless otherwise determined by the Committee, the closing price on
such date on the NASDAQ Global Select Market or, if different, the principal
stock exchange on which the Class B Common Stock is then listed, as reported by
The Wall Street Journal (Northeast edition) as the 4:00 p.m. (New York time)
closing price, or as reported by any other authoritative source selected by the
Company. If such date is not a business day on which the Fair Market Value can
be determined, then the Fair Market Value shall be determined as of the last
preceding business day on which the Fair Market Value can be determined.
(l)    “Good Reason” shall have the meaning assigned to such term in the
Participant’s employment agreement with the Company or a Subsidiary.
(m)    “Measurement Period” shall mean the period beginning on the starting date
and ending on the end date specified in the Participant’s Performance Share
Units Certificate; provided, however, that if the Participant’s employment with
the Company terminates in a Qualifying Termination, the Measurement Period will
be the period beginning on the starting date specified in the Participant’s
Performance Share Units Certificate and ending on the effective date of the
Participant’s Qualifying Termination.
(n)    “Participant” shall mean the employee named on the Performance Share
Units Certificate.
(o)    “Performance Share Units” shall mean notional units of measurement
representing the contractual right granted to the Participant to receive shares
of Class B Common Stock based on the performance of the Class B Common Stock in
comparison with the performance of the common stock of the Reference Group over
the Measurement Period, on the terms and conditions forth in the Certificate.


4

--------------------------------------------------------------------------------




(p)    “Performance Share Units Certificate” shall have the meaning set forth in
Section 1.1 hereof.
(q)    “Plan” shall mean the Viacom Inc. 2016 Long-Term Management Incentive
Plan, as may be amended from time to time.
(r)    “Qualifying Termination” shall have the meaning set forth for such term
in the Participant’s employment agreement with the Company or, if the
Participant does not have such an employment agreement, or the employment
agreement does not include a definition of such term, shall mean (i) the
termination of the Participant’s employment by the Company or a Subsidiary other
than in a termination of employment for Cause; (ii) in the event the Participant
has an employment agreement with the Company or a Subsidiary that contains a
Good Reason provision, such Participant’s resignation of employment for Good
Reason; (iii) the termination of the Participant’s employment with the Company
or a Subsidiary by reason of the Participant’s death; (iv) the termination of
the Participant’s employment with the Company or a Subsidiary by reason of the
Participant’s Retirement; or (v) in the event the Participant has an employment
agreement with the Company or a Subsidiary, the non-renewal of such employment
agreement at the Company’s or Subsidiary’s election followed by termination of
the Participant’s employment with the Company and any Subsidiary within six
months of such contract expiration for any reason other than for Cause.
(s)    “Reference Group” shall mean all companies whose common stock is included
in the S&P 500 at the start of the Measurement Period (other than (I) companies
that cease to be included in the S&P 500 during the Measurement Period solely
due to merger, acquisition, liquidation or similar events fundamentally changing
the identity and nature of the company and (II) companies that cease to be
included in the S&P 500 other than on account of events described in the
preceding clause (I) and which also cease to have common stock publicly traded
on an exchange or on a recognized market system or the over-the-counter market).
(t)    “Retirement” shall mean the resignation or termination of employment
after attainment of an age and years of service required for payment of an
immediate pension pursuant to the terms of any qualified defined benefit
retirement plan maintained by the Company or a Subsidiary in which the
Participant participates; provided, however, that no resignation or termination
prior to a Participant’s 62nd birthday shall be deemed a Retirement unless the
Committee so determines in its sole discretion; and provided further that the
resignation or termination of employment other than a termination of employment
for Cause after attainment of age 62 shall be deemed a Retirement if the
Participant does not participate in a qualified defined benefit retirement plan
maintained by the Company or a Subsidiary.
(u)    “S&P 500” shall mean the Standard & Poor’s 500 Composite Index.
(v)    “Section 409A” shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.
(w)    “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, 50%
or more of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).
(x)    “Target Award” shall mean the number of shares of Class B Common Stock
indicated as the “Target Award” on the Participant’s Performance Share Units
Certificate.
(y)    “TSR” shall mean for the Class B Common Stock and for the common stock of
each company in the Reference Group, the percentage change in value (positive or
negative) over the Measurement Period as measured by dividing (i) the sum of (A)
each company's cumulative


5

--------------------------------------------------------------------------------




value of dividends and other distributions in respect of its common stock for
the Measurement Period, assuming dividend reinvestment, and (B) the difference
(positive or negative) between each company’s common stock price on the first
and last day of the Measurement Period, calculated based on the closing price on
first day of the Measurement Period and the average closing prices over the
20-day trading period immediately prior to the last day of the Measurement
Period, in each case, as reported by Bloomberg L.P. (or such other reporting
service that the Committee may designate from time to time); by (ii) the common
stock price on the first day of the Measurement Period, calculated on the basis
described above. Appropriate and equitable adjustments will be made to account
for stock splits and reverse stock splits. TSR will be determined by the
Committee in a manner consistent with this definition. For purposes of computing
TSR, if a company has more than one class of common stock outstanding then only
the class that is included in the S&P 500 shall be taken into account, and if
there is more than one such class, the company’s TSR shall be computed using the
aggregate values of and distributions on all such classes.
ARTICLE IV
MISCELLANEOUS
Section 4.1    No Rights to Awards or Continued Employment. Neither the
Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of the
Company or any Subsidiary or interfere with or limit the right of the Company or
any Subsidiary to modify the terms of or terminate the Participant's employment
at any time for any reason.
Section 4.2    Restriction on Transfer. The rights of the Participant with
respect to the Performance Share Units shall not be transferable by the
Participant, except by will, the laws of descent and distribution, or
beneficiary designation; provided that the Committee may permit other
transferability, subject to any conditions and limitations that it may, in its
sole discretion, impose.
Section 4.3    Taxes. The Company or a Subsidiary, as appropriate, shall be
entitled to deduct and withhold from any payment made to the Participant, a
Participant’s estate or any permitted transferee or beneficiary an amount
sufficient to satisfy any federal, state, local and/or other tax withholding
requirement or satisfy required tax withholding in respect of the delivery of
shares of Class B Common Stock upon settlement of Performance Shares Units by
having the Company withhold from such delivery shares of Class B Common Stock
having a Fair Market Value equal to the amount of such required withholding.
Section 4.4    Stockholder Rights. The grant of Performance Share Units under
the Certificate shall not entitle the Participant or a Participant’s estate, any
permitted transferee or beneficiary to any rights of a holder of shares of Class
B Common Stock, unless, and only when, the Participant, the Participant’s
estate, or the permitted transferee or beneficiary is registered on the books
and records of the Company as a stockholder and shares are delivered to such
party upon settlement of the Performance Share Units. Unless otherwise
determined by the Committee in its discretion or specified herein, no adjustment
shall be made for dividends or distributions or other rights in respect of any
shares of Class B Common Stock for which the record date is prior to the date on
which the Participant, a Participant’s estate or any permitted transferee or
beneficiary shall become the holder of such shares of Class B Common Stock.
Section 4.5    No Restriction on Right of Company to Effect Corporate Changes.
Neither the Plan nor the Certificate shall affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's


6

--------------------------------------------------------------------------------




capital structure or its business, or any merger or consolidation of the
Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Class B Common Stock or the rights thereof or
which are convertible into or exchangeable for Class B Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
Section 4.6    Section 409A. If any provision of the Certificate contravenes any
regulations or Treasury guidance promulgated under Section 409A or could cause
the Participant to be required to recognize income for United States federal
income tax purposes with respect to any Performance Share Units before such
Performance Share Units are settled or to be subject to any additional tax or
interest under Section 409A, such provision of the Certificate may be modified
to maintain, to the maximum extent practicable, the original intent of the
applicable provision without the imposition of any additional tax or interest
under Section 409A. Moreover, any discretionary authority that the Board or the
Committee may have pursuant to the Certificate shall not be applicable to
Performance Share Units that are subject to Section 409A to the extent such
discretionary authority will contravene Section 409A.
Section 4.7    Amendment. The Committee shall have broad authority to amend the
Certificate without approval of the Participant to the extent necessary or
desirable (a) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations or (b) to ensure that the Participant is not required to recognize
income for United States federal income tax purposes with respect to any
Performance Share Units before such Performance Share Units are settled and is
not subject to additional tax or interest under Section 409A with respect to any
Performance Share Units. The Committee shall not be obligated to make any such
amendment, however, and neither the Committee nor the Company makes any
representation or guarantee that the Performance Share Units will not be subject
to additional tax or interest under Section 409A.
Section 4.8    Interpretation. In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control. Additionally, in the
event of a conflict or ambiguity between the provisions of the Certificate or
the Plan and the provisions of any employment agreement that is in effect and
applicable to the Participant with respect to the Performance Share Units, the
provisions of such employment agreement shall be deemed controlling to the
extent such provisions are consistent with the provisions of the Plan and are
more favorable to the Participant than the provisions of the Certificate.
Section 4.9    Breach of Covenants. In the event that the Committee makes a good
faith determination that the Participant committed a material breach of the
restrictive covenants relating to non-competition, non-solicitation,
confidential information or proprietary property in any employment or other
agreement applicable to the Participant during the Participant’s employment or
the one-year period after termination of the Participant’s employment with the
Company or a Subsidiary for any reason, (a) the Participant shall be required to
return the shares of Class B Common Stock received by him or her in settlement
of the Performance Share Units during the one-year period prior to such breach
or any time after such breach occurs, or, if the shares of Class B Common Stock
received in settlement of the Performance Share Units within the one-year period
prior to such breach were sold by the Participant, return any proceeds realized
on the sale of such shares of Class B Common Stock prior to such breach or any
time after such breach occurs and (b) any Performance Share Units that have not
been settled shall be forfeited.
Section 4.10    Repayments. If any shares of Class B Common Stock had been
delivered for exceeding the EPS hurdle and Company earnings are restated, the
Committee may require the Participant to return any amount he or she received to
which he or she would not have been entitled based on such restated earnings.


7

--------------------------------------------------------------------------------




Section 4.11    Limited Purpose Accounts. If the Participant is a Plan
participant in the United States, the Company shall be entitled to access the
information contained in the Participant’s individual limited purpose account
maintained by the applicable plan administrator; provided, however, that the
Company may not disclose individual account information to third parties (other
than the plan administrator).
Section 4.12    Governmental Regulations. The Performance Share Units shall be
subject to all applicable rules and regulations of governmental or other
authorities.
Section 4.13    Headings. The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Certificate.
Section 4.14    Governing Law. The Certificate and all rights hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.


8